50 F.3d 7
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re William E. NICHOLSON-EL, Petitioner.
No. 94-8092.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 16, 1995.Decided:  March 22, 1995.

On Petition for Writ of Mandamus.
PETITION DENIED.
William E. Nicholson-El, petitioner pro se.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
William Nicholson-El brought this mandamus petition seeking an order directing the district court to grant his petition for a writ of habeas corpus.  The district court record reveals that Nicholson-El filed his petition for a writ of habeas corpus in September 1994, and that the district court subsequently denied his petition in October 1994.  Accordingly, to the extent Nicholson-El is complaining about the delay in the district court, his request for mandamus relief is moot.  Moreover, to the extent Nicholson-El is requesting this Court to issue an order directing judgment in his favor, Mandamus relief cannot be used as a substitute for direct appeal.  See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Accordingly, while we grant Nicholson-El leave to proceed in forma pauperis, we deny his mandamus petition and application for bail.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED